DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s remarks dated 7/21/2022 have been acknowledged.

Claims 4 and 12-26 have been canceled.

Claims 5, 7 and 27-35 have been withdrawn.

Claim 1 has been amended.

Claims 1-3, 5-11, and 27-35 are pending.

Claims 1-3, 6, and 8-11 are under examination.


Rejections Withdrawn
	Rejection of claims 1-4, 6, and 8-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 1, 3, 6, 8, and 10-11 under 35 U.S.C. 103 as being unpatentable over Ye (US 2013/0129735 A1, published 5/23/2013), Trujillo (J Oncol. 2012;2012:128608. doi: 10.1155/2012/128608. Epub 2011 Sep 5.), and Shen (Blood 2016; 128 (22): 2689., published 12/2/2016), as evidenced by NCI (NCI, Dictionary of Cancer Terms) is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 1, 3, 6, 8-11 under 35 U.S.C. 103 as being unpatentable over Ye (US 2013/0129735 A1, published 5/23/2013), Trujillo (J Oncol. 2012;2012:128608. doi: 10.1155/2012/128608. Epub 2011 Sep 5.), Shen (Blood 2016; 128 (22): 2689., published 12/2/2016), and Lee (Blood. 2017 Jan 12;129(2):257-260. doi: 10.1182/blood-2016-10-745133. Epub 2016 Dec 1.) is withdrawn in view of the Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2013/0129735 A1, published 5/23/2013), Trujillo (J Oncol. 2012;2012:128608. doi: 10.1155/2012/128608. Epub 2011 Sep 5.), Shen (Blood 2016; 128 (22): 2689., published 12/2/2016), and Johnson (J Clin Invest. 2013;123(9):3997-4009. doi:10.1172/JCI67892., published 8/15/2013) and evidenced by NCI-2 (NCI, Dictionary of Cancer Terms).
	Ye teaches a method for reducing or inhibiting angiogenesis in a subject having a pathological condition associated with angiogenesis, comprising administering to the subject an effective amount of the anti-EGFL7 antibodies, 4F11, 10G9, and 18F7 (Claim 33).
	Ye further teaches the pathological condition is a neoplasm, wherein the neoplasim is a carcinoma (Claims 34-35). Thus Ye teaches a method of treating cancer comprising administering to a subject in need thereof an effective amount of an antibody or antigen-binding fragment thereof that specifically binds to an EGFL7 polypeptide.
	Ye further teaches the method further comprises administering to the subject an anti-angiogenic agent (Claim 38).
	Further, as evidenced by NCI, “anti-angiogenic agent” is a drug or substance that keeps new blood vessels from forming. In cancer treatment, anti-angiogenesis agents may prevent the growth of new blood vessels that tumors need to grow. Also called angiogenesis inhibitor.
	Ye further teaches that EGFL7 promotes human umbilical vein endothelial cell (HUVEC) adhesion and that Each of Mabs 4F11, 10G9, and 18F7 blocked cell adhesion to human or mouse EGFL7 protein and further that all three anti-EGFL7 mabs specifically blocked HUVEC migration on EGFL7 (paragraphs 0341-342). Thus, Ye teaches that the anti-EGFL7 antibodies inhibit EGFL7 activity.
	Ye does not teach treating specifically acute myeloid leukemia (AML).
	Ye does not teach treating specifically CN-AML.
	Ye does not teach the method further comprising administering the anti-EGFL7 antibody in combination with a FLT3 inhibitor.
	Ye does not teach the method wherein the antibody or antigen binding fragment thereof inhibits EGFL7 activity in acute myeloid leukemia blasts.
	Ye does not teach the antibody or antigen-binding fragment thereof is parsatuzumab.
	Ye does not teach the antibody or antigen-binding fragment thereof binds to the EGF/DSL domain of EGFL7.
	This deficiency is made up for by Trujillo, Shen, and Johnson.
	Trujillo teaches that recent evidence indicates that leukemia cells, like tumor cells, depend on angiogenesis in the bone marrow (Abstract; Page 2, 3rd paragraph; Figure 3) . Clinically, increased angiogenesis has been reported in the bone marrow of patients with AML (Page 2, 3rd paragraph). Trujillo further teaches three general mechanisms whereby AML exploits angiogenic pathways, including direct induction of angiogenesis, paracrine regulation, and autocrine stimulation (Abstract; Figure 1).
	Trujillo teaches in AML, activating mutations in FLT3, especially internal tandem duplications, predict for a higher chance for refractory and relapsed disease (Page 6, 2nd full paragraph). Trujillo further teaches approximately 30% of AML patients have an activating FLT3 mutation (Page 6, 3rd full paragraph). Trujillo discloses Sunitinib, Semaxanib, and Sorafenib as angio-inhibitory FLT3 TKIs for treating AML (Table 1; Page 6).
	Shen teaches significant increased levels of EGFL7 protein in the medium of cultured primary AML cells (n=3, 31-443 pg/mL) compared to media alone (Abstract). Shen teaches high EGFL7 is associated with worse prognosis in patients with CN-AML, and that EGFL7 is expressed and secreted by the AML cells in an autocrine fashion, promoting their growth in part through antagonizing NOTCH2 activation (Abstract). Targeting EGFL7 with antibodies to reduce NOTCH binding might represent a novel therapeutic approach to reactivate NOTCH signaling, allowing for blast differentiation and elimination of AML (Abstract).
	Johnson discloses that h18F7 is also called MEGF0444A (Page 4003, left column, 1st full paragraph) and that h18F7 is humanized 18F7 (Page 4000, 1st full paragraph), which is the anti-EGFL7 antibody taught above, by Ye. As evidenced by NCI-2, parsatuzumab is also known as MEGF0444A.
	Johnson further teaches that a phase Ia dose-escalation study examined single-agent h18F7 administered i.v. once every 3 weeks (q3wk) (Page 4003, left column, 1st full paragraph). A second, phase Ib, study consisted of 2 arms: arm A examined escalating doses of h18F7 with a fixed dose of 10 mpk bevacizumab administered every 2 weeks (q2wk); arm B was similar to arm A except with the addition of paclitaxel (90 mg/m2 every week, qwk) (Page 4003, left column, 1st full paragraph).
	It would have been obvious to one of ordinary skill in the arts to modify the method as taught by Ye, to specifically treat AML, in light of the teachings of Trujillo and Shen. As Ye already teaches a method for reducing or inhibiting angiogenesis in a subject having a pathological condition associated with angiogenesis, comprising administering to the subject an effective amount of the anti-EGFL7 antibody, one of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to specifically treat AML, as Trujillo teaches AML exploits angiogenic pathways, including direct induction of angiogenesis and Shen teaches EGFL7 protein is overexpressed in AML cells. 
	Further, one of ordinary skill in the arts would have been motivated to modify the method of Ye, Trujillo, and Shen above to more specifically treat CN-AML, in light of the teachings of Shen. Shen teaches CN-AML patients with high EGFL7 expression were less likely to achieve CR (52% v 76%, P=.009). Patients with high EGFL7 expression status had shorter event-free survival (5-year rates: 6% v 13%, P=.03) and overall survival (5-year rates: 10% v 16%, P=.009) than patients with low EGFL7 expression status. Thus, one of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to specifically treat CN-AML, which would clearly benefit from inhibition of EGFL7 expression, thus meeting the limitation of instant claim 10.
	Further, it would have been obvious to one of ordinary skill in the arts to modify the method as taught by Ye, Trujillo, and Shen above, to specifically administer the angio-inhibitory FLT3 TKI, in light of the teachings of Trujillo, and as evidenced by NCI. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Ye teaches a method for reducing or inhibiting angiogenesis in a subject having a pathological condition associated with angiogenesis, comprising administering to the subject an effective amount of the anti-EGFL7 antibody further comprising administering to the subject an anti-angiogenic agent; NCI discloses that “anti-angiogenic agent” is a drug or substance that keeps new blood vessels from forming, and that In cancer treatment, anti-angiogenesis agents may prevent the growth of new blood vessels that tumors need to grow, and further that they are also called angiogenesis inhibitors; and Trujillo discloses angio-inhibitory FLT3 TKIs for treating AML. As evidenced by instant claim 8, an FLT3 inhibitor is a chemotherapeutic agent, thus meeting the limitations of instant claims 6 and 8.	
	It would have been obvious to modify the method as taught by Ye, Trujillo, and Shen to specifically use humanized 18F7 (also known as MEGF0444A or parsatuzumab). One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to treat human patients with humanized 18F7, which is an anti-EGFL7 antibody already shown to have anti-tumor effects.
	The limitation of the antibody or antigen-binding fragment thereof binding to the EGF/DSL domain of EGFL7 would necessarily flow from parsatuzumab.

Applicant’s Arguments
	Applicant agues the Office ignores the context of the remaining portions of the Johnson reference, which must be considered as a whole. (See MPEP 2141.02 VI) ("Prior art must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention"). Johnson does not cure the deficiencies of Ye, Trujillo, and Shen because it teaches away from using parsatuzumab for two reasons. First, Johnson teaches away from using parsatuzumab in treating AML because Johnson focuses on treating solid tumors. Second, Johnson teaches away from using parsatuzumab as a single-agent treatment. 
	First, Johnson focuses on the treatment of solid tumors. Johnson teaches that "our study suggests that anti-EGFL7 [parsatuzumab] could be an efficacious therapeutic agent for the treatment of solid cancers, and we demonstrate the power of integrating preclinical and clinical studies to inform dose selection in later-stage clinical trials" (page 3999, left paragraph, Johnson) (emphasis added). Johnson further discloses that parsatuzumab is effective "to cause tumor vessel damage," which implies that parsatuzumab is only effective for solid tumors which contain vessels (page 4000, right column, Office Action). Because AML is a form of blood cancer and is commonly referred to as a "liquid tumor," one of ordinary skill in the art would not be motivated to treat AML with parsatuzumab based on studies focusing on treating solid tumors. 
	Second, Johnson teaches away from using parsatuzumab as a single therapeutic agent not in combination with another therapy. A reasonable expectation of success is also required to support a rejection under 35 U.S.C. §103 (see M.P.E.P. § 2143.02). However, Johnson discloses that it was unexpected that parsatuzumab alone would be an effective treatment and that they cannot confidently conclude which therapeutic or combination of therapeutics caused the results of the performed clinical studies. Regarding the studies mentioned on page 11 of the Office Action, Johnson states, "single-agent clinical activity [of parsatuzumab] was not expected," and "since h18F7 [parsatuzumab] was administered in combination with bevacizumab and chemotherapy, attributing these responses to the combination or the single agent is challenging" (page 4004, right column, Johnson) (emphasis added). Therefore, one of ordinary skill in the art would not be motivated by inconclusive clinical studies to use parsatuzumab to treat AML. 
	Further, Johnson teaches that parsatuzumab alone does not effectively treat tumors but instead works to enhance the efficacy of anti-VEGF (page 4000, right column, Johnson) ("In separate studies, we found that anti-EGFL7 (h18F7 [or parsatuzumab]) treatment alone did not consistently and significantly reduce tumor MVD in this model ... indicating that the combination activity reflects the ability of anti-EGFL7 to enhance the efficacy of anti-VEGF"). Johnson supports this finding with data indicating that parsatuzumab best functions in combination with anti-VEGF, stating "the in vivo data ... suggest that anti-EGFL7 [parsatuzumab] and anti-VEGF may function together effectively to cause tumor vessel damage" (page 4000, right column, Johnson) (emphasis added). 
	Because Johnson teaches that single-agent activity of parsatuzumab was not expected and that parsatuzumab is best used in combination with other therapeutics for treating solid tumors, one skilled in the art would not be motivated to use parsatuzumab to treat AML (a liquid tumor).

Response to Arguments
	Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
	Ye already teaches a method for reducing or inhibiting angiogenesis in a subject having a pathological condition associated with angiogenesis, comprising administering to the subject an effective amount of the anti-EGFL7 antibodies, 4F11, 10G9, and 18F7 (Claim 33).
	Trujillo teaches that leukemia cells, like tumor cells, depend on angiogenesis in the bone marrow (Abstract; Page 2, 3" paragraph; Figure 3). Trujillo further teaches three general mechanisms whereby AML exploits angiogenic pathways, including direct induction of angiogenesis, paracrine regulation, and autocrine stimulation (Abstract; Figure 1).
	Shen teaches significant increased levels of EGFL7 protein in the medium of cultured primary AML cells (n=3, 31-443 pg/mL) compared to media alone (Abstract). Shen teaches high EGFL7 is associated with worse prognosis in patients with CN-AML, and that EGFL7 is expressed and secreted by the AML cells in an autocrine fashion, promoting their growth in part through antagonizing NOTCH2 activation (Abstract). Targeting EGFL7 with antibodies to reduce NOTCH binding might represent a novel therapeutic approach to reactivate NOTCH signaling, allowing for blast differentiation and elimination of AML (Abstract).
	Thus, it would have been clear to one of ordinary skill in the art to treat AML with an anti-EGFL7 antibody based on (1) the teaching of Ye, that anti-EGFL7 antibodies are used to inhibit angiogenesis, (2) the teaching of Trujillo, that AML cells depend on angiogenesis, and (3) the teaching of Shen, that EGFL7 is expressed and secreted by the AML cells, promoting their growth in part through antagonizing NOTCH2 activation and targeting EGFL7 with antibodies to reduce NOTCH binding represents a novel therapeutic approach.
	It would have been further obvious to one of ordinary skill in the art to use a specific anti-EGFL7 antibody, already known to treat cancer. Although the study in Johnson is directed to the treatment of solid cancers, one of ordinary skill in the arts would have had a reasonable expectation of success that using h18F7 [or parsatuzumab], a known anti-angiogenesis agent effective in treating cancers would be effective in treating AML. 
	Further, Examiner disagrees that Johnson’s disclosure of "to cause tumor vessel damage," implies that parsatuzumab is only effective for solid tumors which contain vessels. This mechanism can be in addition to the mechanism targeting EGFL7 with antibodies to reduce NOTCH binding, as taught by Shen. 
	In fact, Johnson teaches towards, not away, using parsatuzumab for treating AML. Johnson discloses that “PBMCs derived from patients with acute myeloid leukemia exhibited the highest levels of Egfl7 transcript” (page 4002, left column). Johnson teaches parsatuzumab is already effective in treating cancers such as solid tumors, and further that EGFL7 is most highly expressed in AML cells. Taking into account the teachings of the other references, parsatuzumab would have been a clear choice for treating AML. Nothing in Johnson teaches that parsatuzumab would only be effective in solid tumors, and not liquid tumors.
	Further, although Applicant argues because Johnson teaches that single-agent activity of parsatuzumab was not expected and that parsatuzumab is best used in combination with other therapeutics for treating solid tumors, it is noted that the rejection clearly states that Ye teaches the administration of additional anti-angiogenic agents, and Trujillo discloses specific anti-angiogenic agents such as FLT3 TKIs for treating AML. 
	Thus, the method as taught by the prior art, discussed above, comprises parsatuzumab in combination with other FLT3 TKIs, as taught by Ye and Trujillo, and would not be considered a single agent therapy. Ye teaches a method for reducing or inhibiting angiogenesis in a subject having a pathological condition associated with angiogenesis, comprising administering to the subject an effective amount of the anti-EGFL7 antibody further comprising administering to the subject an anti-angiogenic agent; NCI discloses that “anti-angiogenic agent” is a drug or substance that keeps new blood vessels from forming, and that In cancer treatment, anti-angiogenesis agents may prevent the growth of new blood vessels that tumors need to grow, and further that they are also called angiogenesis inhibitors; and Trujillo discloses angio-inhibitory FLT3 TKIs for treating AML.
	Thus the rejection in maintained.

New Grounds of Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claims 2-3 and 11 depend on claim 1. Claim 1 recites “wherein the antibody or antigen-binding fragment thereof is parsatuzumab”. Parsatuzumab is a monoclonal antibody that binds to the EGF/DSL domain of EGFL7, that inhibits activity in acute myeloid leukemia blasts. Thus, claims 2-3, and 11 do not further limit claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2013/0129735 A1, published 5/23/2013), Trujillo (J Oncol. 2012;2012:128608. doi: 10.1155/2012/128608. Epub 2011 Sep 5.), Shen (Blood 2016; 128 (22): 2689., published 12/2/2016), Johnson (J Clin Invest. 2013;123(9):3997-4009. doi:10.1172/JCI67892., published 8/15/2013), and Lee (Blood. 2017 Jan 12;129(2):257-260. doi: 10.1182/blood-2016-10-745133. Epub 2016 Dec 1.) and evidenced by NCI-2 (NCI, Dictionary of Cancer Terms).
	In regards to claims 1-3, 6, 8, and 10-11, the teachings of Ye, Trujillo, Shen, and Johnson are discussed supra.
	Ye, Trujillo, Shen, and Johnson do not teach the FLT3 inhibitor is gilteritinib.
	This deficiency is made up for by Lee.
	Lee teaches gilteritinib may be the most useful FLT3 TKI developed to date, in regards to treating AML (Page 259, right column, above “References”; Figure 1).
	It would have been obvious to one of ordinary skill in the arts to modify the method as taught by Ye, Trujillo, Shen, and Johnson to specifically use gilteritinib as the FLT3 TKI. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Lee teaches gilteritinib may be the most useful FLT3 TKI developed to date, in regards to treating AML.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643